DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 7/13/2021 and interview dated 8/9/2021.
3.	Applicant's remarks, filed on 7/13/2021, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission has been entered. 
Terminal Disclaimer
5.	The terminal disclaimer has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
6.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Susan Yee (Reg. No. 41,388) on 8/9/2021.

6.2.	This listing of claims will replace all prior versions and listings of claims in the application:

1.	(Currently Amended) A method comprising:	receiving, by a network system from a plurality of sources, data associated with a user, the data including a consumable inventory monitored by one or more of the plurality of sources;	authenticating, by the network system, an identity of the user based on an analysis of a portion of the data received from a mobile device carried by the user, the mobile device being one of the plurality of sources providing the data;	tracking, via one or more of the plurality of sources, movement of the user through an environment, the tracking providing locations of the user at given times; and	augmenting one or more activities of the user based in part on the tracked locations of the user and the data from the plurality of sources, the augmenting the one or more activities including:
	causing presentation of a notification on the mobile device carried by the user regarding the consumable inventory based on the tracked movement indicating that the user is located at a particular location; and, the facilitating payment comprises causing the payment to be made without the user providing a security credential based on the authenticating of the identity of the user.

2.	(Previously Presented) The method of claim 1, wherein one or more of the plurality of sources comprises an optical reader used to scan a Quick Response (QR) code, the QR code being used to authenticate the user.

3.	(Previously Presented) The method of claim 1, wherein one or more of the plurality of sources comprises cameras that monitor the environment and track movement of the user.

4.	(Previously Presented) The method of claim 1, further comprising identifying an activity of the one or more activities of the user, wherein the causing presentation of the notification is in response to identifying the activity.

5.	(Previously Presented) The method of claim 1, further comprising inferring the activity of the user by analyzing location data in conjunction with status data, the status data indicating activity associated with a particular device.

6.	(Canceled)



8.	(Previously Presented) The method of claim 1, wherein the authenticating the identity comprises calculating an identity likelihood metric based on the portion of the data, the identity likelihood metric indicating a likelihood of authentication of the user with respect to the data.

9.	(Previously Presented) The method of claim 1, wherein the authenticating the identity comprises:	extracting past identification indications from past data that corresponds to the user;	extracting real-time identification indications from the data received from the plurality of sources; and	calculating an identity likelihood metric by correlating the real-time identification indications with the past identification indications, the identity likelihood metric indicating a likelihood of authentication of the user with respect to the data.


causing presentation of a notification on the mobile device carried by the user regarding the consumable inventory based on the tracked movement indicating that the user is located at a particular location; and	facilitating payment by the user, the facilitating payment comprises causing the payment to be made without the user providing a security credential based on the authenticating of the identity of the user.



12.	(Previously Presented) The system of claim 10, wherein one or more of the plurality of sources comprises cameras that monitor the environment and track movement of the user.

13.	(Previously Presented) The system of claim 10, wherein the operations further comprise identifying an activity of the one or more activities of the user, and wherein the causing presentation of the notification is in response to identifying the activity.

14.	(Previously Presented) The system of claim 10, wherein the operations further comprise inferring the activity of the user by analyzing location data in conjunction with status data, the status data indicating activity associated with a particular device.

15.	(Canceled)

16.	(Previously Presented) The system of claim 10, wherein the operations further comprise storing one or more user settings, and wherein the augmenting the one or more activities comprises:	determining that a user setting of the one or more user settings is associated with an activity of the one or more activities; and

17.	(Currently Amended) A non-transitory machine-readable medium storing instructions that, when executed by one or more hardware processors of a machine, cause the machine to perform operations comprising:	receiving, from a plurality of sources, data associated with a user, the data including a consumable inventory monitored by one or more of the plurality of sources;	authenticating an identity of the user based on an analysis of a portion of the data received from a mobile device carried by the user, the mobile device being one of the plurality of sources;	tracking, via one or more of the plurality of sources, movement of the user through an environment based on the data from the plurality of sources, the tracking providing locations of the user at given times; and	augmenting one or more activities of the user based in part on the tracked locations of the user and the data from the plurality of sources, the augmenting the one or more activities including:
	causing presentation of a notification on the mobile device carried by the user regarding the consumable inventory based on the tracked movement indicating that the user is located at a particular location; and	facilitating payment by the user, the facilitating payment comprises causing the payment to be made without the user providing a security credential based on the authenticating of the identity of the user.

18.	(Previously Presented) The non-transitory machine-readable medium of claim 17, wherein one or more of the plurality of sources comprises an optical reader used to scan a Quick Response (QR) code, the QR code being used to authenticate the user.

19.	(Previously Presented) The non-transitory machine-readable medium of claim 17, wherein one or more of the plurality of sources comprises cameras that monitor the environment and track movement of the user.

20.	(Canceled)
Allowable Subject Matter
7.1.	Claims 1-5, 7-14, 16-19 are allowed.

7.2.	a). Kozura et al (US Patent Application No. 20190028338 ) discloses a method for commissioning an electronic device in a smart home environment. The electronic device receives from a client device signals that are encoded with communication data. The client device executes a client-side application associated with a user account that generates the encoded signals. The encoded communication data includes at least one or more network credentials of a local area network, and an authentication token that provides sufficient information to identify the user account. The electronic device generates a link approval request including the authentication token, and device identification information that identifies the electronic device. The electronic device then accesses the local area network using the network credentials provided by the client 

 	b). Sone et al  (US Patent No. 6204763) discloses  a household consumable item automatic replenishment system automatically maintains a desired inventory of household consumable items. The household consumable item automatic replenishment system has a refrigerator compartment having an indoor access and an outdoor access and an unrefrigerated compartment having an indoor access and an outdoor access. An automatic inventory system has a plurality of sensors configured to provide information representative of an inventory of the refrigerated compartment and the unrefrigerated compartment. An inventory processor is coupled to the sensors to process the information representative of the inventory of the refrigerated compartment and the unrefrigerated compartment, so as to make a list of items which are to be replenished. An automatic ordering system comprises a telecommunications device coupled to cooperate with the inventory processor to communicate at least a portion of the list to at least one vendor.

 	c).  Richardson et al (US Application Patent No. 20150172742) discloses systems and methods for performing user accommodations are described. An exemplary system may include an electronic device configured to receive audiovisual content and/or user inputs. The electronic device may further include one or more processors as well as memory, which when executed by the one or more processors, cause them to perform one or more locating functions to locate one or more users of the 

7.3	The following is an examiner's statement of reasons for allowance: thecombination of Lynggaard et al., Kozura et al., , Sone et al.,  and Richardson et al.,  whether alone or in combination with the other prior arts of record fail to teach or render obvious "… receiving, by a network system from a plurality of sources, data associated with a user, the data including a consumable inventory monitored by one or more of the plurality of sources; authenticating, by the network system, an identity of the user based on an analysis of a portion of the data received from a mobile device carried by the user, the mobile device being one of the plurality of sources providing the data; tracking, via one or more of the plurality of sources, movement of the user through an environment, the tracking providing locations of the user at given times; and augmenting one or more activities of the user based in part on the tracked locations of the user and the data from the plurality of sources, the augmenting the one or more activities including: causing presentation of a notification on the mobile device carried by the user regarding the consumable inventory based on the tracked movement indicating that the user is located at a particular location; and facilitating payment by the user, the facilitating payment comprises causing the payment to be made without the user providing a security credential based on the authenticating of the identity of the user." asrecited in claim 1.

Claims 2-5, 7-9, 11-14, 16, 18-19 are directly or indirectly dependent upon claims 1, 10 and 17 therefore, they are also allowable over the prior arts of record.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497